Citation Nr: 1409809	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-48 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Louis Stokes Cleveland Medical Center in Brecksville, Ohio


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by MetroHealth from January 15, 2010 through February 2, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Louis Stokes Medical Center in Brecksville, Ohio.  

In October 2011, the Veteran testified at a Travel Board hearing at the Cleveland, Ohio Regional Office (RO).  The Board notes that the Appellant in this case is not the Veteran and although the Appellant did indicate that a hearing was desired, in light of the full grant of benefits sought on appeal, there is no prejudice to the Appellant.


FINDINGS OF FACT

1.  The services provided by MetroHealth from January 15, 2010 through February 2, 2010, were provided in a medical facility held out as providing emergent care. 

2.  The condition treated by MetroHealth from January 15, 2010 through February 2, 2010, were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

3.  VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

4.  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment. 

6.  The Veteran is financially liable to the provider of emergency treatment for that treatment. 

7.  The record does not establish that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 

8.  The condition for which the emergency treatment was furnished did not involve a third party with regard to liability.

9.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.



CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by MetroHealth from January 15, 2010 through February 2, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act have been met.  38 U.S.C.A. §§ 1725, 1728, 5107, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  In the instant case, the claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial. 

A review of the documentary record and the Veteran's hearing testimony reflects that the Veteran was admitted to MetroHealth on December 30, 2009, after he had fallen down an embankment and suffered multiple traumas.  The Veteran indicated that he was admitted to MetroHealth in an unconscious state which he described as coma, that he did not awake until February 2010, and that he was in a belligerent state when he awoke.  The Veteran was initially admitted to another health facility, but it was determined that he required trauma services and surgical care which were available at MetroHealth.  It appears that the Veteran's initial medical care through January 14, 2010 was paid by VA.  However, from January 15, 2010 through February 2, 2010 were denied on the basis that the Veteran's condition had stabilized to the point where he could have been transferred.  The Veteran was in fact transferred to a VA facility on February 2, 2010.  It is significant to note that the Veteran was heavily sedated throughout his medical care at MetroHealth so his contentions regarding his unconscious state are credible, although he was not actually comatose.  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000. See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002. 

This regulation was revised, effective January 20, 2012, to remove the requirement of 38 C.F.R. § 17.1002(d).  See 76 Fed. Reg. 79 ,067 - 79,072 (Dec. 21, 2011).  Moreover, there was substantial revision to 38 C.F.R.§ 17.1005 which redefined the time period under which a medical "emergency" warranting reimbursement would end, as well as those limited circumstances under which non-emergent treatment would still be retroactively authorized (i.e., where documented that VA treatment was not otherwise possible).

Payment or reimbursement is sought for emergency services rendered for a nonservice-connected condition in a non-VA facility, specifically, for emergency services provided by MetroHealth from January 15, 2010 through February 2, 2010, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.  The Board observes that MetroHealth is a medical facility which provides emergency services which satisfies section (a), above.  The conditions treated by MetroHealth, multiple orthopedic traumas, respiratory failure, gastrointestinal bleed, and suspected heart attack, were for conditions accompanied by symptoms of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In fact, it appears that the first part of the Veteran's hospital stay was paid for by VA.  Thus, criterion (b) is met.  VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  As noted, the first part of the Veteran's hospitalization is not under question.  Therefore, criterion (c) is met.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Therefore, the fifth criterion (e) is also met.  The Veteran is financially liable to the provider of emergency treatment for that treatment and has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment so criteria (f) and (g) are met.  The condition for which the emergency treatment was furnished was not caused by an accident or work-related injury, so criterion (h) is met.  Also, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided for nonservice-connected disabilities; thus criterion (i) is additionally met. 

The RO denied this claim on the basis that the Veteran was stable for transfer on January 15, 2010 so criterion (d) was not met.  A review of the record shows that the Veteran was on a ventilator and heavily sedated for his entire medical stay at MetroHealth.  The Veteran was also on a feeding tube and was kept in the surgical intensive care unit.  On January 14, 2010, he suffered respiratory failure and underwent a tracheostomy.  At that time, it was noted that the medical staff had been unable to wean the Veteran from the ventilator due to apneic episodes.  He later suffered an upper gastrointestinal bleed and required four blood transfusions.  On January 22, 2010, and in later days, the Veteran exhibited violent thrashing episodes and his sedation and pain medication were increased.  It appears that his mental state was possibly altered with additional complications from prior (pre-hospitalization) cocaine use.  By January 29, 2010, the medical staff at MetroHealth was weaning the Veteran from the ventilator and sedation medication.  On February 2, 2010, it was noted that the weaning continued and that the Veteran had tolerated his "trach collar" for 24 hours.  He was transferred to VA with a portable ventilator later that day.  

The Board finds that the evidence shows that MetroHealth wanted to transfer this Veteran to VA and was in contact with VA during his admission at MetroHealth.  However, there is also evidence that the Veteran was not in a "stabilized" status based on the nature of his treatment prior to his actual transfer.  The day before the RO indicated that the Veteran was stable, he was in respiratory failure requiring surgery and he then continued to required ventilation, a feeding tube, and heavy sedation, with other overlapping medical problems.  The Board finds that the evidence is at least in equipoise as to whether the Veteran could be transferred at any time before February 2, 2010, and prior to the commencement of the weaning period from the sedation and other medications.  It is certainly reasonable to find that a transfer would not have been prudent before then, particularly given that the Veteran was basically unconscious and incoherent and violent when awake.  The Board therefore concludes that criterion (d) is met and the overall criteria for entitlement to payment or reimbursement for medical services provided by MetroHealth from January 15, 2010 through February 2, 2010, pursuant to the Millennium Bill Act, are met.


ORDER


Payment or reimbursement for medical services provided by MetroHealth from January 15, 2010 through February 2, 2010, pursuant to the Veterans Millennium Health Care and Benefits Act is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


